NOTE: This order is nonprecedential.
United States Cou1“c of AppeaIs for
the FederaI Circuit
WILLIAM H. GREENE,
Claimcmt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, ~
Respondent-Appellee.
2011-7166 .
Appea1 from the United States Court of Appeals for
Veterans Clai1ns in case no. 09-3013, Judge Mary J.
Schoe1en.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 14-day extension of ti1ne, until February 13, 2012, to
file his response brief
Upon consideration thereof

~__/
GR1:ENE v. mm 2
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT
JAN 31 im /swan H0rba1y
Date J an Horba1y
C1erk
cc: Igo1' V. Timofeyev, Esq.
Meredyth Cohen Havasy, Esq.
l FlLED
52 1 U.S. COURT 0F APPEALS FOH
THE FEDERAL ClRCUlT
JAN 31 2012
_ JANHORBAlV
CLERK